Title: From Thomas Jefferson to Elizabeth Blair Thompson, 19 January 1787
From: Jefferson, Thomas
To: Thompson, Elizabeth Blair



Dear Madam
Paris Jan. 19. 1787.

I am this day honoured with your favour of the 10th. instant and have the happiness to inform you that Mr. Bannister has been  here near two months, and appears to enjoy as perfect health as any person can. I am in hopes he will have no more relapses.—I am much obliged by your kind expressions of concern at the accident which prevented me the honour of seeing you at Titchfeild. Certainly if I had suspected your being in the house I should have pressed for a permission to see you. The accident of my daughter’s being taken ill a little before we made land, occasioned my going ashore on your side of the channel to procure medical aid, and the gentleman who attended her, gave me the first information of your living in the neighborhood. A fair wind offering to cross the channel the day after I had been to Titchfeild, left me no longer at liberty to indulge my wish of making another effort to see you. I am sincerely pleased to hear you have been able to raise so many blessings for the autumn of life, for by this term I am sure your children will deserve to be named. Some years ago (I am afraid to say how many) we should have thought this but an awkward congratulation: but we have both lived to learn that there is no subject which affords more just ground for it. My history, since I had the pleasure of seeing you last, would have been as happy a one as I could have asked, could the objects of my affection have been immortal. But all the favors of fortune have been embittered by domestic losses. Of six children I have lost four, and finally their mother. This happened too in the moment when I had retired from all public business, determined to enjoy the remainder of life in the bosom of my family. I have been induced to enter again on a stage I had quitted, merely to absent myself from scenes where I had been happier than I ever can be again. I have one daughter 14. years of age, now with me, and expect the other over in the spring. She is 10. years old. The time of my stay in Europe is unfixed; but I love my own country too much to stay from it long. I went to London the last summer under a commission, the object of which was to endeavor to heal the wounds of affection between the two countries. It proved unsuccesful. I wished an occasion of taking Titchfeild in my way back: but circumstances did not permit it: and I think it rather improbable I should ever cross the channel again. Perhaps the wish to see your friends may one day tempt you to revisit the country which possesses them. In that event I may hope to meet you there. Be assured that there is none who would meet you with more sincere affection. The friendships contracted earliest in life, are those which stand by us the longest. The happy hours and days I have passed in your company are recollected with infinite sensibility. To talk them over again, would  be to renew them. But to complete this enjoyment it should be in the same circle: some chasms indeed are made in that; but the greater part are still living. I have no late news from our friends in Virginia. You know that indolence is one of the characteristics of that country. They write seldom and little. I shall be happy at all times to hear of your welfare, and of that of all who are dear to you. Be so good as to make my respects acceptable to Captain Thompson and to be assured of the sincerity of those sentiments of friendship & esteem with which I have the honour to be Dear Madam your affectionate humble servant,

Th: Jefferson

